

EXHIBIT 10.2


LICENSE AGREEMENT


THIS LICENSE AGREEMENT (“Agreement”) is made by InterComponentWare, AG (“ICW”)
and CareAdvantage, Inc. (“CareAdvantage”) as of April 21, 2011;


WHEREAS, ICW and CareAdvantage have entered into a Memorandum of Understanding
(“MOU”) as of April 15, 2011;


WHEREAS, one of the provisions of the MOU provides that in exchange for a
payment of $175,000, CareAdvantage will grant ICW “a worldwide perpetual,
royalty free license” to its Care Management Specifications (“Specifications”)
and twelve (12) Care Management Plans to be selected by ICW;


WHEREAS, the parties desire to memorialize and clarify the provisions of the MOU
relating to the aforesaid license;


NOW, THEREFOR, the parties agree as follows:


1.           License.


1.1           Grant of License to Care Management Specifications.  Subject to
the terms and conditions of this Agreement, CareAdvantage hereby grants to ICW
an exclusive, worldwide, irrevocable, perpetual, royalty-free, fully paid up,
right and license under all CareAdvantage Intellectual Property Rights
applicable to the Care Management Specifications owned or licensable by
CareAdvantage.




1.2   Grant of License to Care Management Plans.  Subject to the terms and
conditions of this Agreement, CareAdvantage grants ICW a non-exclusive,
world-wide perpetual royalty-free license to use, copy, translate, distribute,
publish, rent, lease, market, sublicense, pledge, assign, dispose of, encumber,
transfer, alter, modify or enhance, create derivative works from or based on
twelve (12) of the Care Management Plans selected in accordance with Section
1.3.


1.3           Selection of Care Management Plans.  ICW shall advise
CareAdvantage in writing as to which twelve (12) of the 45 Care Management Plans
(“Selected Care Management Plans”) described in Attachment A it elects to
license pursuant to this Agreement.


1.4           Definitions.  The Care Management Specifications plus the Selected
Care Management Plans are referred to collectively as “Intellectual Property”;
updates to Intellectual Property are referred to as “Updates”; and Intellectual
Property and Updates are referred to as the “Licensed Products.”


2.           Maintenance of Care Management Plans (“Maintenance”).   At ICW’s
sole option, in exchange for  payment of the Maintenance Fees as set forth in
this Agreement, CareAdvantage will provide to ICW the annual reviews and
applicable updates to any or all of the Selected Care Management Plans.

 
 

--------------------------------------------------------------------------------

 

3.           Ownership.


3.1 Generally.  All rights to and in the Licensed Products, including, but not
limited to, copyrights and trade secret rights, shall remain the sole property
of CareAdvantage, which holds title to each copy of the Licensed Products.
Nothing provided herein (a) shall limit CareAdvantage’s rights to grant to any
person or entity a license to use a copy of the Licensed Products, or (b)
subject to the rights granted herein to ICW, shall limit CareAdvantage’s rights
to sell or to otherwise dispose of the Licensed Products to any person or
entity.


3.2 Warranty re Ownership.  CareAdvantage warrants that it is the owner of the
Licensed Property and that it has the full power, authority and right to license
the Licensed Property in the manner set forth in this License Agreement. In the
event any third-party claims that the Licensed Property infringes on any patent,
copyright, trademark or trade secret, CareAdvantage will, at its option, defend
ICW against such claim, obtain the right to use such patent, copyright,
trademark or trade secret, or refund any monies paid under this Agreement by ICW
on account of the license to use the Licensed Property.


4.           No Other Warranties. EXCEPT AS PROVIDED IN SECTION 3.2, THE
LICENSED PRODUCTS ARE PROVIDED "AS IS" WITHOUT WARRANTY OF ANY KIND AND THERE
ARE NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. No oral or
written information or advice given by CareAdvantage, its agents, employees,
affiliates, directors, or officers, shall create a warranty or in any way
increase the scope of this warranty.


5.           Limitation of Liability. The liability of any or all of
CareAdvantage and its affiliates or agents and any other person claiming
through, on behalf of, or as harmed by ICW, is limited to a refund of any monies
paid under this Agreement by ICW on account of the Licensed Property. Neither
CareAdvantage nor its affiliates or agents shall be liable to ICW or to any
other person for indirect, punitive, special, consequential or incidental
damages (including, but not limited to, loss of profits or anticipated profits,
loss by reason of shutdown in operation or increased expenses of operation, or
other indirect loss or damage) of any nature arising from any cause whatsoever,
even if CareAdvantage, its affiliates or agents have been advised of the
possibility of such damages.


6.  Compensation.


a.           Generally. As consideration for the license granted by this
Agreement, ICW shall pay CareAdvantage the sum of $175,000 as follows: (a)
$125,000 upon execution of this License Agreement; and (b) the remaining $50,000
on or before May 14, 2011.


b.           Maintenance of Care Management Plans.  In order to receive updates
and applicable reviews, ICW shall pay CareAdvantage the sum of $24,000 annually,
for Updates to the Selected Care Management Plans.


7.           Miscellaneous


7.1           Notice. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given upon receipt, and shall be
addressed as follows:
 
 
2

--------------------------------------------------------------------------------

 


If to ICW:
InterComponentWare, AG
 
Altrottstrasse 31
 
69190 Walldorf
 
Germany
 
Attention:
Steffen Dietz, Center of Excellence
If to CareAdvantage:
CareAdvantage, Inc.
 
Metropolitan Corporate Center
 
485-A Route One South
 
Suite 200
 
Iselin, New Jersey 08830
 
Attention:
Dennis Mouras,
   
President & Chief Executive Officer



or to such other address as any party hereto shall have designated to the other
party in accordance with the provisions of this Agreement.


7.2           Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New Jersey without giving effect
to the principles of conflicts of laws.


7.3           Entire Agreement. Except as provided herein, this Agreement and
its attachments constitutes the entire agreement between the parties with
respect to the subject matter hereof This Agreement may not be released,
discharged, or modified except by an instrument in writing signed by a duly
authorized representative of each of the parties.


7.4           Binding Agreement; Assignability.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.


7.5           Severability.  If any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable, such
determination shall not affect the validity or enforceability of any other part
or provision of this Agreement.


7.6           Disputes. I n the event of any dispute between the parties hereto
arising out of or concerning this Agreement, the parties agree to use their
reasonable best efforts to resolve any such dispute amicably, in good faith, and
expeditiously prior to resorting to litigation.


7.7           Waiver.   No waiver by any party of any breach of any provision of
this Agreement shall
constitute a waiver of any other breach of that or any other provision of this
Agreement.


7.8           Parties in Interest.  This Agreement is made for the exclusive
benefit of the parties hereto, their successors and assigns, and no person or
entity other than CareAdvantage, ICW, their successors or assigns shall acquire
or have any rights under or by virtue of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 

7.9           Counterparts.      This Agreement may be executed in several
counterparts, each of which is an original but all of which shall constitute one
and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.


CAREADVANTAGE, INC.
 
INTERCOMPONENTWARE, AG
     
Date: 5/10/2011
 
Date: 5/10/2011
     
BY: 
s/Dennis Mouras
 
BY: 
s/Peter Kirschbauer
TITLE: PRESIDENT & CHIEF EXECUTIVE OFFICER
 
TITLE: Peter Kirschbauer, CEO
         
BY:
s/Matthias Glück
   
TITLE: Matthias Glück, CFO

 
 
4

--------------------------------------------------------------------------------

 


APPENDIX A
 
Care Management Plans
1
ALL
2
ALS
3
Asthma
4
BMT
5
Brain cancer
6
Breast Cancer
7
Burns
8
CAD
9
CHS
10
Chronic Renal Failure
11
CLL
12
Colorectal Cancer
13
CVA
14
Depression
15
DM Endocrine
16
DM Post Amputation
17
DM Integument
18
DYSPHAGIA
19
Generic Bowel Management
20
Generic Caretaking
21
Generic Cognition
22
Generic Community Resources
23
Generic Integument Pressure Ulcer
24
Generic Pain
25
Generic Pediatrics Growth Development
26
Generic Speech Language
27
Gestational Diabetes
28
Grief
29
GU Incontinence
30
Hepatitis C
31
High Risk OB Hypertension
32
High Risk OB Pre-Term Labor
33
HIV
34
HTN
35
Kidney Transplant
36
Lung Cancer
37
MS
38
Neuromuscular Impaired Mobility
39
Oncology Performance
40
Respiratory Dysfunction Asthma
41
Spinal Cord Injury
42
SCI Bowel Management
43
SCI Autonomic Dysreflexia
44
TBI
45
Weight Management

 
 
5

--------------------------------------------------------------------------------

 